Citation Nr: 1429417	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected coronary artery disease (CAD).

3.  Entitlement to an effective date earlier than February 11, 2010, for the grant of special monthly compensation based on housebound status.

4.  Entitlement to an effective date earlier than April 17, 2009, for the grant of service connection for PTSD.

5.  Entitlement to an effective date earlier than April 17, 2009, for the grant of service connection for CAD.

6.  Entitlement to an initial rating in excess of 30 percent for CAD, prior to February 11, 2010.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009, November 2009, September 2010, and March 2012 rating decisions of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), and from a November 2010 rating decision of the Huntington, West Virginia VA RO.  The record is now in the jurisdiction of the Hartford RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

A November 2009 VA treatment record documents that the Veteran filed for Social Security Administration (SSA) disability benefits due to unspecified disability(ies).  A request to SSA for a complete set of records pertaining to the Veteran, including any decision rendered and the medical evidence considered in making the decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, any reports of ongoing VA treatment are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, regarding the claim for service connection for hypertension, there are no medical opinions currently of record which address a nexus between the Veteran's current hypertension and his exposure to herbicides in service, or a nexus between his current hypertension and his service-connected PTSD or his service-connected CAD.  On remand, an examination to secure such medical opinions (with adequate rationale) is needed.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including any decision rendered and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since July 2012.

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during his service (taking into account his exposure to herbicides in service) or that it was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected PTSD and/or CAD?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested (i.e., by any additional evidence received), and then review the record and readjudicate the claims remaining on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

